DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the concentration ratio" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a concentration ratio."
Claim 1 recites the limitation "the total nitrogen removal rate" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a total nitrogen removal rate."
Claim 1 recites the limitation "the ratio of nitrites to nitrates" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a ratio of nitrites to nitrates."
Claim 1 is considered vague and indefinite because it recites “”such that nitrogen source” in line 16. For examination purposes, the claim will be considered to recite "such that a nitrogen source."
Claim 4 recites the limitation "the dominant anammox bacteria" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a dominant anammox bacteria."
Claim 5 recites the limitation "the circulation ratio" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a circulation ratio."
Claim 5 recites the limitation "the hydraulic retention time" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a hydraulic retention time."
Claim 5 recites the limitation "the operation temperature" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]an operation temperature."
Claim 5 recites the limitation "the concentration of dissolved oxygen" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a concentration of dissolved oxygen."
Claim 6 recites the limitation "the entire operation" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "the method."
Claims 2-3 and 7 are rejected as depending from a rejected claim.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  While it is known in the art to provide a method for starting a single-stage system for nitrogen removal coupling partial denitrification and anammox, comprising: (1) inoculating anammox granular sludge into a single-stage expanded granular sludge blanket reactor (see, for example, CN 102923853 to Li et al.), in the examiner’s opinion the prior art fails to teach or render obvious the method further comprising the sludge being at 4-6 kg VSS/L, wherein a nitrogen source in an initial feed in the reactor is ammonium nitrogen and nitrite nitrogen, and an organic carbon source is also added in the feed with [[the]]a concentration ratio of chemical oxygen demand (COD) to total nitrogen in the feed being 0.2:1-0.25:1; and when [[the]]a total nitrogen removal rate in the reactor is maintained at 85% or above, increasing the concentration of the organic carbon source in the feed in gradients such that the concentration ratio of the COD to the total nitrogen in the feed reaches 0.4:1-0.6:1, wherein the organic carbon source in the feed is glucose or sodium acetate; and (2) maintaining the concentrations of the ammonium nitrogen and the total nitrogen in the feed in the reactor; when the total nitrogen removal rate in the reactor is maintained at 85% or above, adjusting [[the]]a ratio of nitrites to nitrates in the feed to 1:1 and accordingly adjusting the concentration ratio of the COD to the total nitrogen in the feed to 0.8:1-1:1; when the total nitrogen removal rate in the reactor is maintained at 85% or above, adjusting the ratio of the nitrites to the nitrates in the feed to 0:1 such that a nitrogen source in the feed is ammonium nitrogen and nitrate nitrogen, and accordingly adjusting the concentration ratio of the COD to the total nitrogen in the feed to 1.2:1-1.4:1; and when the total nitrogen removal rate in the reactor is maintained at 85% or above, the single-stage system for nitrogen removal coupling partial denitrification and anammox is started. 


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
12/13/22